DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 4/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 6-13, 16, 22, 23 and 27 have been amended.  Claims 2-5, 14, 15, 18-21, 25, 26, 29-41 have been cancelled. No claims are newly added.  Accordingly, claims 1, 6-13, 16, 17, 22-24, 27, 28, 42 and 43 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the objection to the specification moot.  Specifically, the amendment has been amended to correct the antecedent basis issue.  Thus, said objection has been withdrawn.

Applicant’s amendment renders the objections to claims 6, 8, 10-13 and 22 moot.  Specifically, the claims have amended to correct the minor informalities.  Thus, said objections have been withdrawn.



Applicant’s amendment renders the rejection of claims 22-24 under 35 USC 101 moot.  Specifically, the claims have been amended to require the seawater mineral extract of claim 1 which requires a magnesium concentration of at least 40 g/L, a concentration that is much higher than natural seawater.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claims 22-24 under 35 USC 102 over Willeford moot.  Specifically, the claims have been amended to require the seawater mineral extract of claim 1, said extract comprises a mineral salt content of from 25% to 55%.  Willeford does not anticipate said limitation.  Thus, said rejection has been withdrawn.  

	Applicant’s amendment renders the rejection of claim 22 under 35 USC 102/103 over Ogura moot.  Specifically, claim 22 has been amended to require the limitations of claim 1.  Ogura is silent to the limitation, “the seawater mineral extract is an inorganic concentrated liquid ionized composition”.  Thus, said rejection has been withdrawn.



Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 6, 8-10, 13, 16, 17, 22, 23 and 42 stand rejected under 35 U.S.C. 103 as being unpatentable over Willeford (US 2014/0193524 A1, Jul. 10, 2014, hereafter as “Willeford”) in view of Belmar et al. (US 2006/0251603 A1 Nov. 9, 2006) and as evidenced by Solubility of Things (“Magnesium Chloride”, see PTO-892), GPA Wholefoods (see PTO-892), Solubility of Things (“Solubility of salts (ions)”, see PTO-892), Safety Data Sheet of Artificial Seawater ASTM D1141-98 (see PTO-892), and San Francisco State University (see PTO-892).
	The claims are drawn to a seawater mineral extract derived from naturally sourced seawater having a salinity of from 3.4% Brix to 3.6% Brix, wherein the seawater mineral extract comprises a mineral salt content of form 25% to 55% of the overall seawater mineral extract by weight, wherein the seawater mineral extract is an inorganic concentrated liquid ionized composition having a free ion state magnesium concentration of at least 40 g/L, such that the liquid seawater mineral extract is oily and lubricating in texture.
	Regarding instant claim 1, Willeford teaches compositions comprising magnesium enriched artificial seawater for the purpose of treating skin conditions such as acne, wound irrigation and wrinkles (abstract; [0032], [0058] and [0070]). Willeford teaches that the magnesium concentration is between about 8,000 and about 100,000 parts per million (8-100 g/L) and in particular embodiment, 44,000 ppm (44 g/L) ([0018] and [0029]). Willeford states that “magnesium” refers to magnesium ions that are introduced into the artificial seawater ([0029]).  Willeford also teaches that the salinity of the artificial seawater before the addition of added magnesium is about 35 g/L (about 3.5%) which mimics the salinity of natural seawater ([0006] and [0019]).  Regarding the limitation, “a free ion state”, magnesium chloride is highly soluble in water (54.2 g/L) and in water, the magnesium chloride dissociates to ions, a cation of 
	Willeford is silent to a mineral salt content of 25-55%, however Willeford teaches that the compositions can be formulated into concentrated solutions ([0070]).  The compositions of Willeford are essentially made up of water and mineral salts, thus, modifying the amount of either will directly impact the other.  Furthermore, Belmar teaches that it is conventional to concentrate products for storage and transport and subsequently dilute the product prior to use ([0006] and [0025]).  Water is heavy and bulky and can be easily added prior to use, thus, dramatically reducing the cost of storage and transport. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of water and mineral salt content by way of removing water and concentrating the composition with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because the prior art teaches concentrated formulations are suitable depending on the intended use and that it is conventional and routine to concentrate products to reduce the cost of storage and transport. A skilled artisan would have a reasonable expectation of success because the prior i.e., less water %, more solids/mineral salt %) that can, optionally, be diluted at the time of use and would provide the predictable result of a suitable topical formulation for the skin.
	Regarding instant claim 6, Willeford teaches magnesium in amounts of 8-100 g/L including at least 40 g/L, 50 g/L, 80 g/L and 100 g/L ([0029]).  Willeford also teaches NaCl in an amount of 24.53 g/L. Thus, Willeford implicitly teaches ratios of magnesium to sodium as being about 1.8:1 to about 4:1.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of magnesium to sodium by way of routine experimentation. One of ordinary skill in the art would have been motivated to do so because it is “the normal desire of scientists and artisans to improve upon what is already generally know” (MPEP 2144.05).  A skilled artisan would have a reasonable expectation of success because Willeford teaches ratios that fall within the claimed range (i.e., at least 2:1) as suitable for treating skin conditions.
	Regarding instant claim 8, Willeford teaches the inclusion of strontium chloride in an amount of 0.025 g/L ([0028]) as well as optional ingredients barium nitrate, manganese nitrite, zinc nitrate, and lead nitrate.
	Regarding instant claim 9, Willeford teaches the elements discussed above including magnesium in amounts from 8 to 100 g/L (see above). MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of magnesium by way of routine experimentation. One of ordinary skill in the art would have been motivated to do so because it is “the normal desire of scientists and artisans to improve upon what is already generally know” (MPEP 2144.05).  A skilled artisan would have a reasonable expectation of success because Willeford teaches amount of magnesium that fall within the claimed range (i.e., 62-95 g/L) as suitable for treating skin conditions.
	Regarding instant claim 10, Willeford teaches sodium chloride in an amount of 24.53 g/L ([0028]).  It is noted that salts such as sodium chloride dissociate into free ions when in water as evidenced by Solubility of Things (Solubility of salts (ions)). 
	Regarding instant claim 13, Willeford teaches calcium chloride in an amount of 1.16 g/L ([0028]).  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of calcium chloride by way of routine experimentation. One of ordinary skill in the art would have been motivated to do so because it is “the normal desire of scientists and artisans to improve upon what is already generally know” (MPEP 2144.05). It is noted that salts such as calcium chloride dissociate into free ions when in water as evidenced by Solubility of Things (Solubility of salts (ions)). 
claim 16, Willeford teaches aqueous formulations (i.e. a vehicle or solvent; [0042] as well as liposomal carriers ([0033]).
	Regarding instant claim 17, Willeford teaches a composition comprising artificial seawater and additional magnesium of about 8-100g/L (claim 1).  Artificial seawater contains about 4% (about 36 g/L / 1025 g/L) mineral content as evidenced by the Safety Data Sheet of Artificial Seawater ASTM D1141-98. The addition of 100 g/L of magnesium would alter the percentage of mineral content to about 12% (about 136 g/L / 1125 g/L). Accordingly, the mineral content is up to about 12% in the aqueous formulation.  Further, Willeford teaches optimizing the amount of water ([0070]).  Furthermore, as discussed above, Belmar teaches that it is conventional to concentrate products for storage and transport and subsequently dilute the product prior to use ([0006] and [0025]).  Water is heavy and bulky and can be easily added prior to use, thus, dramatically reducing the cost of storage and transport. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of water and mineral salt content by way of removing water and concentrating the composition with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because the prior art teaches concentrated formulations are suitable depending on the intended use and that it is conventional and routine to concentrate products to reduce the cost of storage and transport. A skilled artisan would have a reasonable expectation of success because the prior art teaches that it is conventional and routine to concentrate formulations (i.e., less water %, more solids/mineral salt %) that can, optionally, be diluted at the time of use and would provide the predictable result of a suitable topical formulation for the skin.

	Regarding instant claim 22, Willeford teaches the elements described above (see paragraphs regarding instant claims 1 and 16). 
Regarding instant claim 23, Willeford is silent to the limitation, “the extract is present at a concentration from 0.01% to 5% by volume”.  However, Willeford teaches a composition comprising artificial seawater and additional magnesium of about 8-100g/L (claim 1).  Artificial seawater contains about 4% (about 36 g/L / 1025 g/L) mineral content as evidenced by the Safety Data Sheet of Artificial Seawater ASTM D1141-98. The addition of 100 g/L of magnesium would alter the percentage of mineral content to about 12% (about 136 g/L / 1125 g/L). Accordingly, the mineral content is up to about 12% in the aqueous formulation.  Further, Willeford teaches optimizing the amount of water ([0070]) which directly effects the mineral extract/mineral salt content.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of water by way of routine experimentation.  One of ordinary skill in the art would have been motivated to do so because Willeford teaches altering the amount of water depending on the intended use.  It is noted that the claim recites, “added to” which is considered a product-by-process limitation and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as 
	Regarding instant claim 42, the claim recites the limitation, “wherein the seawater mineral extract is prepared from seawater harvested from a sublittoral portion of a neritic province of a euphotic zone”. Said limitation does not provide a structural element that further limits the extract composition of claim 1 and thereby said limitation does not patentably distinguish the claimed invention from the composition of the prior art.  It is noted that sublittoral, neritic, and euphotic zones are known locations of the ocean and, thus, known sources of seawater as evidenced by San Francisco State University.
	Thus, the combined teachings of Willeford and Belmar render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 4/20/2021, in regards to the 103 rejection over Willeford in view of Belmar have been fully considered but they are not persuasive. 
	Applicant argues that “Belmar does not concern itself with how concentrating the compositions might affect the mineral content nor what benefit this might have in providing a seawater mineral extract or a composition comprising the same” and that “the person of ordinary skill would simply not consult Belmar as they would not expect to find a solution pertaining to seawater mineral extracts or compositions thereof in said document” (Remarks, pages 15-16).
	In response, it is respectfully submitted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Willeford teaches that the compositions can be formulated into concentrated solutions ([0070]) and can be used in personal care applications ([0031] and [0070]).  Belmar is also drawn to personal care compositions (abstract) and further teaches that it is conventional to concentrate products for storage and transport ([0006] and [0025]).  Water is heavy and bulky and the removal of water from a product allows a reduction in the cost of storage and transport of said product.  Thus, the prior art provides the requisite teachings to set forth a prima facie case of obviousness.  For these reasons, Applicant’s argument is not persuasive.
	Applicant argues that the ions in the seawater extract are held in their free ion state which leads to an oily and lubricating texture and that the free ion state is achieved through the formation of a solvation shell which encapsulates each free ion.  Applicant further argues that the solvation of free mineral ions occurs due to how the sea water is sourced and subsequently processed.  Remarks, pages 16-17.
	In response, it is respectfully submitted that the instant claims do not recite that a solvation shell encapsulates each free ion and as such Applicant appears to be arguing limitations that are not in the claims. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, Applicant notes that the method of making the extract is why the solvation of free mineral ions occur, however the rejected claims do not require any particular product by process limitations.  It is further noted that should Applicant incorporate product by process limitations into the claims, it is Applicant’s burden to show that the structure resulting from a product by process claim is different than the prior art’s structure (MPEP 2113).  Furthermore, according to Solubility of Things (Magnesium 
	Applicant further argues that the magnesium-rich seawater mineral extract of the present invention is an “ionic liquid” (i.e., arranges free mineral ion(s) within a protective hydration sphere in a concentrated liquid ionized composition) which is the cause for improved therapeutic effects in a range of applications.
	In response, it is respectfully submitted that arguments of counsel cannot take the place of evidence in the record.  MPEP 2145(I) states, “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”.  Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant. Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims. For these reasons, Applicant’s argument is unpersuasive. 
	Applicant also argues that Willeford at best describes magnesium ions in a sea water extract, whereby it is introduced by adding a respective salt form and surmises that said salt 
	In response, it is respectfully submitted that the instant claims do not recite that a hydration sphere encapsulates each free ion and as such Applicant appears to be arguing limitations that are not in the claims. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As discussed above, Solubility of Things (see PTO-892) explains that magnesium chloride is highly soluble in water (54.2 g/L) and in water, the magnesium chloride dissociates to ions, a cation of magnesium and two anions of chloride.  Thus, contrary to Applicant’s assertions that only “ion pairs” would result, the art teaches that it is known that once magnesium chloride is hydrated, it solvates and magnesium and chloride dissociate and are in their “free ion” state.  Accordingly, Applicant’s arguments are unpersuasive.
	Thus, for the above reasons, said rejection is maintained.

Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Willeford (US 2014/0193524 A1, Jul. 10, 2014, hereafter as “Willeford”) in view of Belmar et al. (US 2006/0251603 A1 Nov. 9, 2006) as evidenced by Solubility of Things (“Magnesium Chloride”, see PTO-892), GPA Wholefoods (see PTO-892), and Solubility of Things (“Solubility of salts (ions)”, see PTO-892), as applied to claim 1 above, in view of Oge et al. (USPN 5,955,067, Sep. 21, 1999, hereafter as “Oge”) and Perry et al. (USPN 7,652,000 B2, Jan. 26, 2010, hereafter as “Perry”).
The invention is described above.

Willeford and Belmar are silent to potassium in an amount of 21 g/L to 26 g/L.
Oge teaches an aqueous potassium-containing composition useful in topically treating skin conditions such as acne, psoriasis and seborrhea (abstract; col. 4, lines 30-42; claim 1).  Said potassium-containing composition comprises 1-30% potassium and is preferably in the form of a potassium salt (abstract; col. 4, lines 11-15).
It would have been prima facie  obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional potassium in a therapeutically effective amount as suggested by Oge into the invention of Willeford/Belmar with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Oge teaches that potassium-containing compositions are effective in treating various skin disorders.  A skilled artisan would have had a reasonable expectation of success because both Willeford and Oge teach topical aqueous based compositions both of which are used for the same purpose, that is, treating various skin conditions and including as much as 30% potassium would be expected to effectively treat said skin conditions.
Willeford and Belmar are also silent to boron in an amount of 0.20 g/L to 0.23 g/L.
Perry teaches compositions comprising boron-containing compounds for the topical treatment of surface infections, such as acne or psoriasis (abstract; col. 2, lines 48-60). Perry teaches said boron-containing compounds have anti-inflammatory and/or anti-bacterial activity (col. 2, lines 48-52).  Perry teaches said composition can be formulated for topical administration using pharmaceutically acceptable carriers well known in the art (col. 13, lines 52-54). Perry further teaches that said compounds are contained in an effective amount to achieve its intended purpose and “determination of the effective amount is well within the capability of those skilled 
It would have been prima facie  obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include boron in a therapeutically effective amount as suggested by Perry into the invention of Willeford/Belmar with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Perry teaches that boron-containing compositions are effective in treating various skin disorders.  A skilled artisan would have had a reasonable expectation of success because both Willeford and Perry teach topical compositions both of which are used for the same purpose, that is, treating various skin conditions and Perry also teaches that determining the effective amount of boron-containing compounds is well within the capability of those skilled in the art.  
It is noted that salts such as those discussed above dissociate into free ions when in water as evidenced by Solubility of Things (Solubility of salts (ions)). 
Thus, the combined teachings of Willeford, Belmar, Oge and Perry render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments, filed 4/20/2021, regarding the 103 rejection over the combination of Willeford, Belmar, Oge and Perry have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments presented for the 103 rejection over Willeford and Belmar (page 18 of Remarks).
	In response, it is respectfully submitted that for the same reasons as discussed above, Applicant’s arguments are found unpersuasive.  
.

Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over Willeford (US 2014/0193524 A1, Jul. 10, 2014, hereafter as “Willeford”) in view of Belmar et al. (US 2006/0251603 A1 Nov. 9, 2006) and as evidenced by Solubility of Things (“Magnesium Chloride”, see PTO-892), GPA Wholefoods (see PTO-892) and Solubility of Things (“Solubility of salts (ions)”, see PTO-892), as applied to claim 1 above, in view of Oge et al. (USPN 5,955,067, Sep. 21, 1999, hereafter as “Oge”).
The invention is described above.
Willeford and Belmar teach the elements discussed above.
Willeford and Belmar are silent to potassium in an amount of 18 g/L to 26 g/L.
Oge teaches an aqueous potassium-containing composition useful in topically treating skin conditions such as acne, psoriasis and seborrhea (abstract; col. 4, lines 30-42; claim 1).  Said potassium-containing composition comprises 1-30% potassium and is preferably in the form of a potassium salt (abstract; col. 4, lines 11-15).
It would have been prima facie  obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional potassium in a therapeutically effective amount as suggested by Oge into the invention of Willeford/Belmar with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Oge teaches that potassium-containing compositions are effective in treating various skin disorders.  A skilled artisan would have had a reasonable expectation of success because both Willeford/Belmar and Oge teach topical aqueous based compositions both of which are 
It is noted that salts such as potassium salts dissociate into free ions when in water as evidenced by Solubility of Things (Solubility of salts (ions)). 
Thus, the combined teachings of Willeford, Belmar and Oge render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments, filed 4/20/2021, regarding the 103 rejection over the combination of Willeford, Belmar and Oge have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments presented for the 103 rejection over Willeford and Belmar (page 18 of Remarks).
	In response, it is respectfully submitted that for the same reasons as discussed above, Applicant’s arguments are found unpersuasive.  
	Thus, said rejection is maintained.

Claims 12 and 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Willeford (US 2014/0193524 A1, Jul. 10, 2014, hereafter as “Willeford”) in view of Belmar et al. (US 2006/0251603 A1 Nov. 9, 2006) as evidenced by Solubility of Things (“Magnesium Chloride”, see PTO-892), GPA Wholefoods (see PTO-892) and Solubility of Things (“Solubility of salts (ions)”, see PTO-892), as applied to claims 1 and 22 above, in view of Perry et al. (USPN 7,652,000 B2, Jan. 26, 2010, hereafter as “Perry”).
The invention is described above.

Willeford/Belmar are silent to boron in an amount of 0.18 g/L to 0.26 g/L.
Perry teaches compositions comprising boron-containing compounds for the topical treatment of surface infections, such as acne or psoriasis (abstract; col. 2, lines 48-60). Perry teaches said boron-containing compounds have anti-inflammatory and/or anti-bacterial activity (i.e., boron ions a pharmaceutically, nutraceutically, cosmetically and veterinary active ingredient; col. 2, lines 48-52).  Perry teaches said composition can be formulated for topical administration using pharmaceutically acceptable carriers well known in the art (col. 13, lines 52-54). Perry further teaches that said compounds are contained in an effective amount to achieve its intended purpose and “determination of the effective amount is well within the capability of those skilled in the art” (col. 14, line 62 – col. 15, line 3).  Perry also teaches that said boron-containing compounds can be in salt form (col. 14, lines 34-36).  It is noted that salts dissociate into free ions when in water as evidenced by Solubility of Things (Solubility of salts (ions)). 
It would have been prima facie  obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include boron in a therapeutically effective amount as suggested by Perry into the invention of Willeford/Belmar with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Perry teaches that boron-containing compositions are effective in treating various skin disorders.  A skilled artisan would have had a reasonable expectation of success because both Willeford and Perry teach topical compositions both of which are used for the same purpose, that is, treating various skin conditions and Perry also teaches that determining the effective amount of boron-containing compounds is well within the capability of those skilled in the art.  
prima facie obvious.

Response to Arguments
Applicant's arguments, filed 4/20/2021, regarding the 103 rejection over the combination of Willeford, Belmar and Perry have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments presented for the 103 rejection over Willeford and Belmar (page 18 of Remarks).
	In response, it is respectfully submitted that for the same reasons as discussed above, Applicant’s arguments are found unpersuasive.  
	Thus, said rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-13, 16, 17, 22-24, 27, 28 and 42 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of USPN 10,843,951 in view of Coleman et al. (US 2006/0099239 A1, May 11, 2006, hereafter as “Coleman”) and as evidenced by Esslemont, G. (“Heavy metals in seawater, marine sediments and corals from the Townsville section, Great Barrier Reef Marine Park, Queensland”, Marine Chemistry, 71, 2000, pp. 215-231; hereafter as “Esslemont”).
The instant invention is drawn to a method of making a seawater mineral extract comprising collecting seawater from a sea or ocean source, filtering the seawater to remove algae, plankton, and other plant organisms and impurities, passing the filtered water through a high-pressure reverse osmosis membrane to separate the sea water into desalinated sea water and concentrated sea water, delivering the concentrated sea water into an evaporator, heating the concentrated sea water under vacuum to produce a slurry comprising calcium sulphate, sea salt and a super concentrated sea water, delivering the slurry into a centrifuge to separate the calcium sulphate, sea salt and super concentrated sea water, removing 40-75% sodium content from the super concentrated seawater, adding the super concentrated sea mineral liquor to a suitable carrier, vehicle or solvent, and adding a chelating agent to the super concentrated sea mineral liquor; and compositions produced therefrom. 
The patented invention is drawn to a process for producing a concentrated sea minerals liquor form sea water comprising the steps delivering seawater through a filtering system suitable for cleaning the seawater by removal of seawater debris and then through a reverse osmosis system for separating the seawater into concentrated seawater having a concentration or 5-10% and de-salinated water, delivering the concentrated seawater into an evaporator, heating the concentrated seawater under vacuum in the evaporator to produce a super-concentrated sea water depleted of sodium ions, chloride ions, calcium ions and sulphate ions having a concentration in range of 23-27%, a crystallized sodium chloride sea salt slurry and calcium sulphate, and discharging the super-concentrated seawater depleted of ions, and said sea minerals 
Regarding instant claims 27 and 28, the patented claims do not explicitly recite a step of collecting seawater from a sea or ocean, however in order to perform the patented process, one would need to collect seawater before it is filtered. Thus, said step of collecting seawater is implicitly included.  The patented claims also do not include a chelating agent.
Coleman teaches the use of chelators to capture heavy metals (abstract).  Seawater contains heavy metals as evidenced by Esslemont, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a chelating agent in order to capture heavy metals with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Coleman teaches that accumulation of heavy metals has toxic effects and including a chelating agent would bind to the heavy metal and preventing it from having toxic effects (abstract).  A skilled artisan would have a reasonable expectation of success because the prior art teaches that the inclusion of a chelating agent would effectively bind and capture said heavy metals.
It is noted that the limitation, “whereby ions are held in their free ion state, resulting in the seawater mineral extract having an oily and lubricating texture” is not explicitly recited in the patented claims; however, MPEP 2111.04 states that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”.  Accordingly, said whereby clause is not given weight as it is simply expresses the result of the method steps. 

However, the copending application teaches the same method steps with the exception of the chelation step (discussed above).  Accordingly, in order to make the seawater mineral extract and product thereof in the instant application, one of ordinary skill in the art would have had to perform the patented method to arrive at the instant claimed composition/product.  
 The examiner has relied upon the specification to delineate the scope of the invention embraced by the patent, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
Thus, the instant claims are unpatentable over the patented claims in view of Coleman.

Claim 42 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of USPN 10,843,951 in view of Coleman et al. (US 2006/0099239 A1, May 11, 2006, hereafter as “Coleman”) and as evidenced by Esslemont, G. (“Heavy metals in seawater, marine sediments and corals from the Townsville section, Great Barrier Reef Marine Park, Queensland”, Marine Chemistry, 71, 2000, pp. 215-231; hereafter as “Esslemont”), as applied to claim 27 above, and in further view of San Francisco State University (2006).
The instant invention is described above.
The patented invention is described above.
The patented claims do not include the limitation, “wherein the sea or ocean source is a sublittoral portion of a neritic province of a euphotic zone”.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include said zones as suggested by San Francisco State University with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because San Francisco State University teaches that said zones are known locations of the oceans and thus, known sources of seawater.  A skilled artisan would have a reasonable expectation of success because said zones yield seawater for collection suitable for the claimed method.
Thus, the instant claim are unpatentable over the patented claims in view of Coleman and San Francisco State University.

Response to Arguments
Applicant's arguments, filed 4/20/2021, regarding the double patenting rejections over now patented claims 1-10 of USPN 10,843,951 and supporting references have been fully considered but they are not persuasive. 
	Applicant states, “Applicant reserves the right to address this rejection once the claims are otherwise considered in condition for allowance. Regardless, Applicant respectfully requests reconsideration of this rejection in view of the amendments presented therein” (Remarks, page 19).
	In response, it is respectfully submitted that Applicant’s remarks are unpersuasive.  Applicant does not provide any specific objections to the rejections.  The rejections are still applicable and as such, said double patenting rejections are maintained.


Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617


	/KATHERINE PEEBLES/            Primary Examiner, Art Unit 1617